                 IN THE UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF NORTH CAROLINA
                         GREENSBORO DIVISION
               Civil Action No. 1:19-CV-00748-NCT-JEP


CYNTHIA BARBOUR, in her           )
capacity as Trustee under the     )
Admiration M Trust,               )
JULIA LUNN, individually and      )
in her capacity as Trustee        )
under the Admiration M Trust,     )
and ADAM SPIEGEL,                 )       PLAINTIFFS’ BRIEF IN SUPPORT OF
                                  )        PLAINTIFFS’ MOTION FOR REMAND
                                  )
     Plaintiffs,                  )
                                  )
     vs.                          )
                                  )
TD AMERITRADE, INC., STEVEN       )
KEARNS, and LAUREN SCOTT,         )
                                  )
                                  )
     Defendants.                  )



     COME NOW the Plaintiffs, Cynthia Barbour and Julia Lunn, co-

trustees of the Admiration M Trust under written agreement dated

November 17, 2011, and pursuant to Rule 7 of the Federal Rules of

Civil Procedure and 28 U.S.C. § 1441, and hereby move to REMAND

this action to the Superior Court of Guilford County, North

Carolina.

I.   PROCEDURAL BACKGROUND

     Plaintiffs filed the complaint in this action on July 18,

2019 in the Superior Court of Guilford County (the “State

Court”)seeking a declaratory judgment, reformation of a

beneficiary designation, and injunctive relief.          The Plaintiffs’

                                      1




     Case 1:19-cv-00748-NCT-JEP Document 4 Filed 07/26/19 Page 1 of 12
complaint asserts no federal question.       All claims asserted in

the Plaintiffs’ complaint raise issues solely of state law.             That

same day the Plaintiffs’ motion for a temporary restraining order

was heard in State Court.     Following a hearing the State Court

granted Plaintiff’s motion for a temporary restraining order to

restrain the Defendant TD Ameritrade from disbursing certain

funds until there was a final decision on the merits (the “TRO”).

     By the terms of the TRO, it expires at 11:59 p.m. on July

29, 2019.   Accordingly, the State Court ordered that the

Plaintiffs’ Motion for a Preliminary Injunction be heard at 10:00

a.m. on July 29, 2019. Copies of the TRO were emailed to all

defendants the same day the TRO was entered and were sent

facsimile to Defendant TD Ameritrade. Affidavit of Plaintiff’s

Counsel, ¶ 2 and Exhibit A thereto (“Tippett Affidavit”).           The

cover letter transmitting the TRO to the parties notified them of

the scheduled hearing on the Plaintiffs’ Motion for a Preliminary

Injunction. Id. Plaintiffs’ Motion for a Preliminary Injunction

also appeared on the State Court’s regularly published motions

calendar. Tippett Affidavit, ¶ 7, Exhibit D thereto.

     On Thursday, July 25, 2019, despite the lack of complete

diversity among the parties, the Defendants Steven Kearns and

Lauren Scott removed the State Court action to this Court.

Plaintiffs now move to remand this action to the Superior Court

of Guilford County, North Carolina.


                                   2




    Case 1:19-cv-00748-NCT-JEP Document 4 Filed 07/26/19 Page 2 of 12
II.   STANDARD OF REVIEW

      28 U.S.C. § 1441 governs removal of state court actions to

federal court. Under that provision, Defendants Kearns and Scott

could remove the case only if the Plaintiffs’ “state-law claims

could have been brought in federal court originally, based on

some independent source of federal jurisdiction.” Burrell v.

Bayer Corp., 918 F.3d 372, 378 (4th. Cir. 2019), quoting, Merrell

Dow Pharm. Inc. v. Thompson, 478 U.S. 804, 808, 106 S.Ct. 3229,

92 L.Ed.2d 650 (1986). Under 28 U.S.C. § 1441, removal is limited

to two distinct grounds.

      First, if a federal claim is asserted in the state court

action, the state court action may be removed to federal court.

Burrell, supra.      Defendants Kearns and Scott concede in their

Petition for Removal that no federal question exists.

Accordingly, federal question jurisdiction is inapplicable as a

basis for removal.

      The only other basis for removal under 28 U.S.C. § 1441, and

the only other basis for a federal district court to have

subject-matter jurisdiction, is diversity of citizenship.            For a

federal district court to acquire subject-matter jurisdiction

based on diversity of citizenship, complete diversity must exist.

Where a plaintiff and a defendant reside in the same state,

diversity does not exist and a federal district court does not

have subject-matter jurisdiction.        28 U.S.C. § 1332(a)(1).


                                     3




      Case 1:19-cv-00748-NCT-JEP Document 4 Filed 07/26/19 Page 3 of 12
     Upon motion for remand, the burden is on the party seeking

removal to demonstrate the existence of the federal district

court’s jurisdiction. See Pressi v. Appalachian Power Company,

842 F.3d 299 (4th. Cir. 2016). “If federal jurisdiction is

doubtful, a remand is necessary.” Pressi, 842 F.3d at 302,

quoting,   Mulcahey v. Columbia Organic Chems. Co., Inc., 29 F.3d

148, 151 (4th Cir. 1994). Much like a motion to dismiss, when

asked to rule on a motion for remand, the “district court must

assume as true all factual allegations of the complaint.”          Steel

Valley authority v. Union Switch and Signal Div., 809 F.2d 1006,

1010 (3rd. Cir. 1987), citing, Green v. Amerada Hess Corp., 707

F.2d 201, 205 (5th Cir.1983), cert. denied, 464 U.S. 1039, 104

S.Ct. 701, 79 L.Ed.2d 166 (1984). “The district court was

required to resolve all doubts about federal jurisdiction in

favor of remand.”   In re Business Men’s Assur. Co. Of America,

992 F.2d 181, 183 (8th Cir. 1993), citing, Steel Valley Auth. v.

Union Switch & Signal Div., 809 F.2d 1006, 1010 (3d Cir.1987),

cert. dismissed, 484 U.S. 1021, 108 S.Ct. 739, 98 L.Ed.2d 756

(1988).

     Finally, because these issues go to the very core of the

federal court’s subject-matter jurisdiction, a federal court can

raise the issue of remand sua sponte and is “obliged to address

the propriety of removal as a threshold matter even though

neither party has raised a question in that regard.” American


                                   4




    Case 1:19-cv-00748-NCT-JEP Document 4 Filed 07/26/19 Page 4 of 12
Policyholders Ins. Co. v. Nyacol Prods., 989 F.2d 1256, 1258 (1st

Cir.1993) (citing Mansfield, Coldwater & Lake Michigan Ry. Co. v.

Swan, 111 U.S. 379, 382, 4 S.Ct. 510, 511–12, 28 L.Ed. 462

(1884)), cert. denied sub nom. Keough v. American Policyholders

Ins. Co., 510 U.S. 1040, 114 S.Ct. 682, 126 L.Ed.2d 650 (1994).

No evidentiary hearing is required. In re Business Men’s Assur.

Co. Of America, supra.

III. DEFENDANTS KEARNS’ AND SCOTT’S REMOVAL PETITION IS

     DEFECTIVE, AND REMAND IS PROPER.

     A.   Defendant TD Ameritrade Has Not Joined In the Removal

          Petition.

     Defendants Kearns and Scott incorrectly state that Defendant

TD Ameritrade, Inc. has not been served and, therefore, Defendant

TD Ameritrade’s consent is not necessary.       Defendant TD

Ameritrade was served on July 19, 2019, pursuant to North

Carolina Rule of Civil Procedure 4(j)(1)(d) by Federal Express

delivered to Incorporating Services, Ltd.,       TD Ameritrade, Inc’s

registered agent for the State of North Carolina.1 Affidavit of

Plaintiff’s Counsel, ¶¶ 4 and 5 and Exhibits B and C thereto

(Federal Express Delivery Confirmation).       Service was effective

upon Defendant TD Ameritrade’s registered agent’s receipt of the


     1
     N.C.R.Civ.Pro. 4(j)(1)(d) permits any service by delivery
by a designated delivery service authorized pursuant to 26 U.S.C.
§ 7502(f)(2). FedEx is a designated delivery service pursuant to
26 U.C.S. 7502(f)(2). IRS Notice 2016-13 (April 13, 2016).

                                   5




    Case 1:19-cv-00748-NCT-JEP Document 4 Filed 07/26/19 Page 5 of 12
Federal Express package containing the summons and complaint.

N.C.R.Civ.P. 4(j)(6)(d).    As a result, Defendant TD Ameritrade

was served almost a week prior to the date Defendants Kearns and

Scott filed their removal petition.

     Because Defendant TD Ameritrade had been served at the time

the removal petition was filed, Defendant TD Ameritrade’s joinder

in the removal petition is necessary.       Defendants Kearns and

Scott concede in their removal petition that Defendant TD

Ameritrade has not been joined in the removal petition. Without

Defendant TD Ameritrade’s joinder, the removal petition is

fatally flawed and remand is required.

     B.   Complete Diversity of Citizenship Does Not Exist.

     Plaintiffs’ complaint alleges, and Defendants Kearns and

Scott admit in their removal petition that Defendant Scott is a

resident of New York.    Plaintiffs’ complaint alleges that

Plaintiff Adam Spiegel is also a resident of New York.2         Further,

as the Defendants Kearns and Scott admit, Defendant TD

Ameritrade. Where a plaintiff and defendant reside in the same

state, complete diversity does not exist. 28 U.S.C. § 1332(a)(1).

Because there is no complete diversity, this court does not have

subject-matter jurisdiction. Remand is warranted.


     2
      Counsel has since learned Mr. Spiegel resides in
California. Plaintiff’s allegation concerning his residence will
be corrected in an amended pleading. Remand is still required
because the Defendant Kearns also resides in California and
diversity, therefore, does not exist.

                                   6




    Case 1:19-cv-00748-NCT-JEP Document 4 Filed 07/26/19 Page 6 of 12
     C.   Plaintiff Adam Spiegel Is a Proper and Necessary Party.

     Under Rule 19 of the Federal Rules of Civil Procedure, a

party is a necessary and proper party if that party has a

substantial interest in the subject matter of the action. See

Delta Financial Corp. V. Paul D. Comanduras & Assoc., 973 F.2d

301 (4th Cir. 1992).   “The same principle applies to suits

arising out of disputes between multiple claimants to a common

fund; all such claimants must be joined if feasible.” Id. at 305;

 See Illinois Brick Co. v. Illinois, 431 U.S. 720, 737–39, 97

S.Ct. 2061, 2070–71, 52 L.Ed.2d 707 (1977).

     Plaintiff Adam Spiegel is a beneficiary of the Admiration M

Trust. Complaint, § 16.    As such, his interest could be adversely

affected by the final resolution of the entitlement to the TD

Ameritrade funds.   If the Trust is ultimately entitled to the

funds, Mr. Spiegel’s distributive share of the TD Ameritrade

funds, prior to the deduction of trust expenses, would be

approximately Fifty-Four Thousand Dollars ($54,000.00).

Plaintiff Adam Spiegel is a claimant to the common fund held by

Defendant TD Ameritrade vis-a-vis his status as beneficiary of

the Trust.   Moreover, Mr. Spiegel, as an intended third-party

beneficiary of the Trust and Marital Agreement, may assert his

own claims against the Defendants Kearns and Scott arising out of

the same set of operative facts as alleged in the Plaintiffs’

complaint. Complaint ¶¶ 18, 26, and 27.


                                   7




    Case 1:19-cv-00748-NCT-JEP Document 4 Filed 07/26/19 Page 7 of 12
      Defendants Kearns’ and Scott’s allegation of fraudulent

joinder is a bare allegation, unsupported by any evidence.3 Mr.

Spiegel’s joinder as a plaintiff is not fraudulent. Rather, he is

a necessary and proper party whose joinder is required.            As a

result, complete diversity of citizenship is lacking, and remand

is warranted.

IV.   REQUEST FOR ATTORNEYS’ FEES

      Under 28 U.S.C. § 1447(c) the Court “may require payment of

just costs and any actual expenses, including attorney fees,

incurred as a result of the removal.”         Where, as here, it is

obvious from the face of the complaint, that diversity of

citizenship did not and could not exist, the removal was so

fatally flawed that the Court should exercise its discretion an

award Plaintiffs their costs and attorneys’ fees incurred in

responding the removal petition.

V.    CONCLUSION

      The Defendants Kearns’ and Scott’s removal petition is

fatally flawed on two grounds, either of which warrants remand.



      3
      Fraudulent joinder places a heavy burden on the party
seeking to invoke it. “The removing party must prove that there
is absolutely no possibility that the plaintiff will be able to
establish a cause of action against the in-state defendant in
state court, or that there has been outright fraud in the
plaintiff's pleadings of jurisdictional facts.” Green v. Amerada
Hess Corp, 707 F.2d 201, 205 (5th Cir. 1983); see also Parks v.
New York Times Co., 308 F.2d 474 (5th Cir. 1962)(claim of
fraudulent joinder must be pleaded with particularity supported
by clear and convincing evidence).

                                     8




      Case 1:19-cv-00748-NCT-JEP Document 4 Filed 07/26/19 Page 8 of 12
First TD Ameritrade, a necessary party, has not been joined in

this removal petition; and second, Plaintiff Adam Spiegel is a

necessary and proper party whose presence means diversity of

citizenship does not exist. Defendant TD Ameritrade, Inc. was

properly served almost a week before the removal petition was

filed, and by these Defendants’ own admission, did not join in

the removal petition.    Further, Plaintiff Adam Spiegel is a

necessary and proper party plaintiff who resides in the same

state as a defendant so there is an absence of complete

diversity.

     It is the removing party’s burden to show removal is proper.

These Defendants have not and cannot meet their burden.          Taking

the facts in the complaint as true and resolving all doubts in

favor of remand as the standard requires, remand is necessary and

proper.   For these reasons Plaintiffs’ Motion for Remand should

be granted.

     Respectfully submitted, this the 26th day of July, 2019.

                                 /s/ Scott K. Tippett

                                 Scott K. Tippett
                                 NC State Bar No. 22488
                                 HAGAN BARRETT, PLLC
                                 300 N. Greene St., Suite 200
                                 Greensboro, NC 27401
                                 Telephone: (336) 232-0650
                                 Facsimile: (336) 232-0651
                                 Email: stippett@haganbarrett.com

                                 Counsel for the Plaintiffs
                                 Cynthia Barbour and Julia Lunn


                                   9




    Case 1:19-cv-00748-NCT-JEP Document 4 Filed 07/26/19 Page 9 of 12
                      CERTIFICATE OF COMPLIANCE

Pursuant to Local Rule 7.3(d)(1), the undersigned certifies that

the word count for this memorandum is less than 6,250 words. The

word count excludes the case caption, signature lines, cover page,

and required certificates of counsel. In making this certification,

the undersigned has relied upon the word count of the word-

processing system used to prepare the brief.

     This the 26th day of July, 2019.



                                  /s/ Scott K. Tippett
                                  Scott K. Tippett
                                  NC State Bar No. 22488
                                  HAGAN BARRETT, PLLC
                                  300 N. Greene St., Suite 200
                                  Greensboro, NC 27401
                                  Telephone: (336) 232-0650
                                  Facsimile: (336) 232-0651
                                  Email: stippett@haganbarrett.com

                                  Counsel for the Plaintiffs
                                  Cynthia Barbour and Julia Lunn




                                   10




    Case 1:19-cv-00748-NCT-JEP Document 4 Filed 07/26/19 Page 10 of 12
                        CERTIFICATE OF SERVICE



     The undersigned certifies that the foregoing Plaintiffs’

Memorandum in Support of Motion for Remand was electronically

filed with the Clerk of Court using the CF/ECF system, which will

automatically send notification of filing to the following

counsel of record: and was served on counsel for the Defendants

via United States Mail by placing the same in a first-class

postage prepaid envelope, addressed as follows:



                B. Tyler Brooks
                Law Office of B. Tyler Brooks
                4050 Yellowfield Way
                Cary, North Carolina 27518

                Counsel for the Defendants
                Steven Kearns and Lauren Scott


     The undersigned certifies that the foregoing Plaintiffs’

Memorandum in Support of Motion for Remand and was served on the

following parties via email and United States Mail (Adam Spiegel)

and facsimile and United States Mail (TD Ameritrade, Inc.) by

placing the same in a first-class postage prepaid envelope,

addressed as follows:

                Email: (redacted at this Plaintiff’s request)
                Plaintiff Adam Spiegel
                4078 Farmouth Drive
                Los Angeles CA 90027




                                   11




    Case 1:19-cv-00748-NCT-JEP Document 4 Filed 07/26/19 Page 11 of 12
            Facsimile (402) 970-8420 and (866) 468-6268
            TD Ameritrade, Inc.
            c/o Incorporating Services, Ltd.
            Its registered agent for North Carolina
            176 Mine Lake Ct. Suite 100
            Raleigh, NC 27615


This the 26th day of July, 2019.



                              /s/ Scott K. Tippett
                              Scott K. Tippett
                              NC State Bar No. 22488
                              HAGAN BARRETT, PLLC
                              300 N. Greene St., Suite 200
                              Greensboro, NC 27401
                              Telephone: (336) 232-0650
                              Facsimile: (336) 232-0651
                              Email: stippett@haganbarrett.com

                              Counsel for the Plaintiffs
                              Cynthia Barbour and Julia Lunn




                               12




Case 1:19-cv-00748-NCT-JEP Document 4 Filed 07/26/19 Page 12 of 12
